JUSTICE HEIPLE, dissenting: The petition for leave to appeal filed in this case was dismissed because, two justices having recused themselves, this court was unable to secure the constitutionally required concurrence of four justices to either allow or deny the petition. In the instant motion, petitioners ask this court to appoint substitute justices to replace those members of the court not participating in the disposition of the petition. I would grant petitioners’ motion. In Perlman v. First National Bank of Chicago, 60 Ill. 2d 529 (1975), former Chief Justice Underwood called upon this court to appoint replacement justices when a recusal prevents the court from securing the concurrence of four justices in reaching a decision. Perlman, 60 Ill. 2d at 531 (Underwood, C.J., dissenting). Chief Justice Underwood noted that article VI, section 16, of the Illinois Constitution gives this court authority to “assign a Judge temporarily to any court.” Ill. Const. 1970, art. VI, § 16. The Chief Justice suggested that this constitutional authority be used to ensure that all decisions of this court command the constitutionally required concurrence of four justices. Unfortunately, his proposal was not adopted. I agree with Chief Justice Underwood that appointment of replacement justices is appropriate in cases such as this. Because two justices have recused themselves, the petitioners in the instant case must convince 80 percent of the participating justices (four out of five) to allow their petition for leave to appeal, rather than the 57 percent (four out of seven) required when the entire court participates. Petitioners should not be so penalized. Petitioners are entitled, just as any other litigant, to a decision made by a full complement of justices. The justices concurring in the denial of the instant motion argue that appointing replacement justices to decide this petition for leave to appeal would violate the Illinois Constitution’s directive that “the Supreme Court shall consist of seven judges.” Ill. Const. 1970, art. VI, § 3. This argument ignores the fact that a replacement justice would be appointed only for the purpose of voting on a particular matter in which a member of this court was not participating. Any matter considered in such a fashion would thus be decided by no more than seven judges, fully comporting with the constitution. Indeed, it is the concurring justices who fail to honor the clear language of the Illinois Constitution. Article VI, section 16, authorizes this court to assign a judge temporarily to “any court.” (Emphasis added.) Ill. Const. 1970, art. VI, § 16. In effect, my colleagues interpret this language to read “any court except the Supreme Court.” Absolutely no legal principle, constitutional or otherwise, prevents this court from granting petitioners the relief they request. Rather, assignment of temporary justices to this court is simply a matter of judicial policy entirely within this court’s discretion. Extensive research conducted by this court in connection with the instant motion reveals that in many other states, the court of last resort appoints replacement judges when, due to recusals, the court is unable to achieve a majority in favor of a particular disposition. Despite this evidence, and the clear grant of authority in the Illinois Constitution, my colleagues decline to afford the movants full and fair consideration of their petition. The concurring justices, noting that the United States Supreme Court does not appoint replacement justices when deciding petitions for writs of certiorari, argue that we should follow the lead of “the highest Court in this land.” On the contrary, there is no reason for us to follow the United States Supreme Court on this matter. In that court, only four out of nine votes, not even a majority, are needed to grant a certiorari petition. In our court, four out of seven votes, a clear majority, are needed to grant a petition for leave to appeal. Given the low threshold for disposition of a certiorari petition in the United States Supreme Court, there is little need for that court to adopt a system of replacement justices, while the instant case amply illustrates the great need for our court to do so. One may speculate that the real reason for declining to assign a judge or judges to fill out a panel is grounded in pride of position rather than in a concern for the litigants or the law. For, quite frankly, the question is one of policy and not one of law. For these reasons, I respectfully dissent. JUSTICE McMORROW joins in this dissent.